  Case 3:19-cv-02281-K Document 26-1 Filed 11/05/19                 Page 1 of 1 PageID 159



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                                Plaintiff,

       vs.                                                  Civil Action No. 3:19-cv-02281-K

MATCH GROUP, INC., a corporation,

                                Defendant.


                                         [PROPOSED] ORDER

       AND NOW, this ____ day of ____________, 2019, upon consideration of the Federal

Trade Commission’s motion to exclude matters outside the pleadings in Match Group, Inc.’s

motion to dismiss (Dkt. 20), it is hereby ORDERED that the motion is GRANTED. The Court

will exclude matters outside the pleadings, including those pertaining to:

                Whether the FTC sued the appropriate entity;

                Whether the Match Group, Inc. has permanently ceased the conduct at issue;

                Whether Match Group, Inc. offers simple cancellation methods for its

                 subscription service;

                Claims regarding the history of the FTC’s investigation; and

                Claims relating to Match Group, Inc.’s general business and business practices.



                                              Honorable Ed Kinkeade
                                              United States District Judge
